Case 3:15-md-02670-JLS-MDD Document 2044 Filed 09/30/19 PageID.158296 Page 1 of 4




1    Jonathan W. Cuneo
     Joel Davidow
2    Blaine Finley
3    CUNEO GILBERT & LADUCA, LLP
     4725 Wisconsin Ave. NW, Suite 200
4    Washington, DC 20016
5    Tel: 202.789.3960
     jonc@cuneolaw.com
6
     joel@cuneolaw.com
7    bfinley@cuneolaw.com
8
     Counsel for Commercial Food
9    Preparer Plaintiffs and Class
10
11
                       UNITED STATES DISTRICT COURT
12
13                   SOUTHERN DISTRICT OF CALIFORNIA
14                                             Case No. 15-MD-2670 JLS (MDD)
     IN RE: PACKAGED SEAFOOD
15   PRODUCTS ANTITRUST LITIGATION
                                               COMMERCIAL FOOD
16                                             PREPARER PLAINTIFFS’
17   This Document Relates To:                 MOTION TO APPROVE
                                               NOTICE PLAN
18   All Commercial Food Preparer Plaintiff
19   Actions
20
21
22
23
24
25
26
27
28
Case 3:15-md-02670-JLS-MDD Document 2044 Filed 09/30/19 PageID.158297 Page 2 of 4




 1        Commercial Food Preparer Plaintiﬀs (“CFPs”) respectfully move for the
 2 Court to approve the Notice Plan submitted by CFPs, Heﬄer Claims Group
 3 (“Heﬄer”), and Heﬄer legal notice expert Jeanne C. Finegan (attached hereto in the
 4 form of the Declaration of Jeanne C. Finegan, APR Concerning Class Member
 5 Notiﬁcation and associated exhibits).
 6        �e Notice Plan describes the manner in which notice would be provided to
 7 class members, and the forms of notice that would be disseminated are attached
 8 thereto as exhibits. As required by Rule 23, Heﬄer’s recommendations constitute
 9 the best notice practicable, and the notice documents are written in plain language.
10 In summary, the Notice Plan includes the following components:
11        •      Individual direct notice to be mailed to all known class members via
12               U.S. First Class Mail;
13        •      E-Newsletter display banner ad notice in speciﬁcally targeted e-
14               magazines selected to reach Class Members;
15        •      A press release across PR Newswires US1 Newslines;
16        •      A dedicated informational website will be established on which the
17               notices and other important Court documents will be posted, along with
18               answers to frequently asked questions and updates on the status of the
19               case; and
20        •      A toll-free information line will be established by which Class
21               Members can call 24/7 for more information about the Settlement,
22               including, but not limited to, requesting copies of the Long Form Notice
23               or Claim Form.
24 Accordingly, CFPs request that this Court approve the attached Notice Plan.
25
26
27
28
                                             1
Case 3:15-md-02670-JLS-MDD Document 2044 Filed 09/30/19 PageID.158298 Page 3 of 4




1    DATED: September 30, 2019          Respectfully submitted,
2                                       CUNEO GILBERT & LADUCA, LLP
3                                   By: /s/ Jonathan W. Cuneo
4                                       Jonathan W. Cuneo
                                        Joel Davidow
5                                       Blaine Finley
                                        4725 Wisconsin Ave. NW
6                                       Suite 200
                                        Washington, DC 20016
7                                       Telephone: 202.789.3960
                                        Facsimile: 202.589.1813
8                                       jonc@cuneolaw.com
                                        joel@cuneolaw.com
9                                       bfinley@cuneolaw.com
10
                                        Counsel for Commercial Food Preparer
11                                      Plaintiffs and Class
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       2
Case 3:15-md-02670-JLS-MDD Document 2044 Filed 09/30/19 PageID.158299 Page 4 of 4




1                          CERTIFICATE OF SERVICE
2        I certify that on September 30, 2019, I filed the foregoing document with the
3 Clerk of the Court for the United States District Court, Southern District of
4 California, by using the Court’s CM/ECF system, and also served counsel of record
5 via this Court’s CM/ECF system.
6
                                            /s/ Blaine Finley
7
                                            Blaine Finley
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
